Citation Nr: 1231566	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-03 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for neurosyphilis.

2.  Entitlement to service connection for transverse myelitis with neurogenic bladder, to include as secondary to neurosyphilis.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In October 2008, the Board remanded the claims to the RO for further development. In January 2011, the Board sought an expert opinion regarding the claims.  The opinion was associated with the claims file in June 2011, and the claims file was returned to the Board for appellate review.  In January 2012, the Board remanded the claims for additional evidentiary development. 


FINDINGS OF FACT

1.  Neurosyphilis was not present during active duty or for many years thereafter and the preponderance of the competent probative evidence demonstrates that it is not etiologically linked to the Veteran's active duty service.  

2.  Transverse myelitis with neurogenic bladder was not present during active duty or for many years thereafter and the preponderance of the competent probative evidence demonstrates that it is not etiologically linked to the Veteran's active duty service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  Neurosyphilis was not incurred in or aggravated by the Veteran's active duty service nor may it presume to be.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Transverse myelitis with neurogenic bladder was not incurred in or aggravated by the Veteran's active duty service nor may it presume to be nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in January 2004 and November 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim in both VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the November 2008 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the current case, VA obtained an expert medical opinion concerning the issue on appeal.  The physician had access and reviewed the Veteran's claims file and also noted his reported history.  Opinions as to etiology of the disabilities on appeal were advanced and supported by adequate rationale.  The Board finds the evidence included in the VHA opinion is adequate to accurately evaluate the current claims.  

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, numbness and tingling.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed neurological disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Criteria

In December 2003, the Veteran submitted a statement indicating he had transverse myelitis.  He wrote that one of the causes of the disease was viral hepatitis.  The Veteran was service-connected for hepatitis A and was alleging that the hepatitis caused or aggravated the transverse myelitis.  Associated with the document was a private medical record dated in December 2002 which included a diagnosis of transverse myelitis.  The document was annotated to indicate the symptoms began in December 2002.  

In June 2004, the Veteran submitted a claim of entitlement to service connection for reactive syphilis.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for certain organic diseases of the nervous system may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a); see also 38 C.F.R. § 4.104 ,

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis

The Board finds that service connection is not warranted for neurosyphilis and nor is it warranted for transverse myelitis.  

The Board finds that there is competent evidence of record documenting the existence of both disorders.  Medical records dated many years after discharge include annotations of the existence or past existence of both disorders.  Significantly, this evidence is dated many years after the Veteran's discharge.  There is no competent evidence of record documenting the existence of neurosyphilis or transverse myelitis with neurogenic bladder to a compensable degree within one year of discharge.  Service connection is not warranted for either disorder on a presumptive basis.  

The Board finds that service connection is not warranted on a direct basis as the preponderance of the competent probative evidence of record demonstrates that neither neurosyphilis nor transverse myelitis are etiologically linked to the Veteran's active duty service or to a service-connected disability.  

The evidence in the service treatment records documents the diagnosis of and treatment for syphilis.  

At the time of an August 1964 pre-induction examination, a positive MICROFLOC test was reported.  A physical profile was assigned of 4T.  

At the time of a February 1966 induction examination, it was noted that serology testing was negative.

In October 1967, the Veteran complained of urethral discharge.  He reported his last sexual contact one week prior.  Testing was positive for GNID (gram negative intracellular diplococcic).  The Veteran was treated with penicillin on three consecutive days.  

In May 1968, the Veteran was hospitalized at a VA facility for 35 days while on leave.  Testing revealed VDRL which was weakly reactive.  The Veteran repeatedly denied a history of venereal disease.  A fluorescent Treponema Antibody absorption test was reactive.  The Veteran was treated with 1 million penicillin units daily for three days.  The pertinent discharge diagnoses were viral hepatitis and incompletely treated syphilis.  

A July 1968 clinical record includes the annotation that the Veteran had a history of being on leave and being hospitalized with hepatitis where VDRL and TPI were positive.  The impression was treated syphilis and post infection hepatitis by history.  

In July 1968, the Veteran was concerned with the positive serology testing found while he was hospitalized for hepatitis.  The testing was referenced as indicating that VDRL (Venereal Disease Research for Laboratory (test for syphilis)) was positive and TPI (treponema) was positive.  Penicillin was given.  The next day, an annotation was made that the RPR is reactive and the Veteran was referred to dermatology.  The clinician believed that 3 million units of penicillin was not an adequate prescription.  

A July 1968 clinical record included the annotation that the Veteran had a positive VDLR and TPI in May 1968 and was treated with 3 million units of penicillin.  The RPR was found to be reactive.  The Veteran was asymptomatic.  It was requested that the clinician review the adequacy of the treatment.  The clinician wrote that a reactive RPR (rapid plasma regain test for syphilis) has no significance in the absence of a diagnosis of syphilis and a positive treponema pallidum test.  The examiner suggested additional testing.  

In August 1968 it was noted that there was a false positive serologic test with an unknown cause.  

In November 1968, testing revealed weakly reactive RPR.  

There is evidence dated many years after discharge which include diagnoses of both transverse myelitis and neurosyphilis.  Clinical records dated beginning in 2003 include diagnoses of transverse myelitis.  Clinical records dated beginning in 2004 include diagnoses of neurosyphilis.  

There is some post-service evidence of record which links transverse myelitis to neurosyphilis and/or to hepatitis.  

A July 2004 VA clinical record indicates the Veteran had recently been discovered to have a positive RPR and he had a positive VDRL.  It was noted that the Veteran had a history of syphilis in Vietnam which was not completely treated for some reason.  It was also noted that the Veteran had hepatitis A.  The clinician wondered whether or not the infectious disease had contributed to the Veteran's transverse myelitis now.  The Veteran was to be admitted for treatment of syphilis.  The Board finds this document does not provide competent evidence of a link between hepatitis and transverse myelitis.  The statement that the clinician "wondered" if there was such a link is speculative at best.  Service connection cannot be granted based on speculation.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

An August 2004 VA clinical record includes an assessment of transverse myelitis which was possibly related to hepatitis.  The Board finds this document does not provide competent evidence of a link between transverse myelitis and the service-connected hepatitis.  Again, the purported link is speculative at best.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

In November 2004, it was noted the Veteran had been treated for neurosyphilis.  Physical examination was conducted.  The neurologist wrote that the Veteran had a history of transverse myelitis with residuals.  The neurologist opined that given the discovery of the neurosyphilis, it is possible that the transverse myelitis was a presentation of neurosyphilis.  The Board finds this document does not provide competent evidence of a link between transverse myelitis and neurosyphilis.  The purported link is speculative at best.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A June 2006 VA clinical record reveals that a VA physician found without 100 percent certainty that the etiology of the Veteran's transverse myelitis appeared to stem from neurosyphilis.  Additionally, an August 2006 letter from several VA health care providers includes the annotation that they agree that syphilis was the most likely cause of transverse myelitis.  Significantly, the probative value of these statements are significantly reduced by the lack of any rationale being provided for why the clinicians found there was a potential etiologic link.  The Court has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In support of his claim, the Veteran has also submitted an excerpt from an internet site.  The document, titled "Medical Encyclopedia: Neurosyphilis," indicates that the disease was found to be a slowly progressing and destructive infection of the brain or spinal cord which occurs in untreated syphilis many years after the primary infection.  

The Board notes that where a medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74   (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In the present case, the link between untreated syphilis and neurosyphilis has already been established by other medical evidence of record.  The Board finds that the internet article, although probative, is insufficient to establish the required medical nexus opinion for causation. 

The Veteran has also submitted written argument in support of his claim.  To the extent that the arguments link currently existing neurosyphilis and/or transverse myelitis to the Veteran's active duty service or to a service-connected disability is without probative value.  As set out above, the Veteran is a lay person and is not competent to provide evidence on complex medical questions.  The Board finds the issues on appeal involve complex medical questions with regard to their etiology.  

The Board finds that the probative value of the evidence supporting the Veteran's claims is outweighed by the probative value of the evidence which cuts against the claims.  

In October 2003, a VA digestive conditions examination was conducted.  The examiner noted that he had reviewed the entire claims file.  The examiner found that the Veteran developed hepatitis A while in Vietnam.  Recent laboratory studies were reviewed.  The examiner observed that the Veteran had recently been hospitalized for transverse myelitis and the Veteran was wondering if the transverse myositis caused any damage to the liver.  The examiner opined that, based on the laboratory work, the liver was not damaged.  The diagnosis was history of viral hepatitis in the past with no sequela at the time of the examination.  The Board finds this document provide competent evidence indicating that the service-connected hepatitis was not causing the transverse myelitis.  This was based on the rationale that laboratory results were normal and there was no sequela attributed to the service-connected hepatitis.  

A VA infectious disease examination was conducted in November 2004.  The examiner reviewed, in depth, the Veteran's service treatment records including the results of blood tests.  The examiner also reviewed the Veteran's post-service medical history.  Physical examination was conducted.  The impression from the examination was transverse myelitis.  It was also determined that the Veteran had a neurogenic bladder caused by the transverse myelitis.  The examiner wrote that he had reviewed the medical evidence with a pathologist, an infectious disease specialist and also with an infectious control nurse.  It was their combined opinion that the Veteran's positive serology test in 1964 showed that the Veteran had syphilis at that time.  It was their opinion that the serology test performed in February 1966 was false negative.  The author found it was questionable whether or not the Veteran had a true diagnosis of neurosyphilis if, in fact, it was based on the incorrect information that the Veteran had not been treated while on active duty.  It appears obvious to the author that the Veteran was treated numerous times while on active duty.  The examiner noted there was no notation in the Veteran's chart where he was seen for syphilis as far as having a cancre or rash or where syphilis was diagnosed based on that symptomatology.  The examiner found there was no correlation between the Veteran's hepatitis A and the transverse myelitis.  It was written that, overall it was their impression that the Veteran's neurosyphilis was not related to his reported history of untreated syphilis on active duty.  Therefore, the transverse myelitis and neurogenic bladder are not related to the syphilis found on active duty or to the hepatitis found on active duty.  The Board finds this document constitutes competent evidence demonstrating that there was no link between the service-connected hepatitis A and the transverse myelitis and that the currently existing neurosyphilis was not etiologically linked to active duty.  The opinion was based on a review of all the evidence in the claims file and was supported by and adequate rationale with citations to the pertinent medical evidence (or the lack thereof).  

A VA diabetes mellitus examination was conducted in April 2005.  The examiner reviewed the Veteran's medical history and conducted a physical examination.  The pertinent impression was previous viral hepatitis that was likely hepatitis A.  The examiner found there were no liver abnormalities at the time of the examination.  The examiner opined that the Hepatitis A is unrelated to the transverse myelitis the Veteran developed in 2002.  This opinion is accorded some probative weight.  The finding that there were no liver abnormalities is the apparent rationale for why there was no finding of an etiologic link between hepatitis and transverse myelitis.  

In February 2009, a VA examiner reviewed the claims file.  The examiner found it clear that the Veteran had transverse myelitis in 2002 and, as a result, developed a neurogenic bladder.  The examiner found he could not determine if the Veteran's transverse myelitis was caused by neurosyphilis.  The only definitive statement the examiner could make was that the Veteran had transverse myelitis in 2002 and that he had a neurogenic bladder as a result.  The examiner was unable to comment on the relationship of the transverse myelitis to any previous infectious disease process as this is out of the realm of his expertise.  In an addendum to the examination report, the examiner wrote that the Veteran had been seen by at least two infections disease experts who were unable to make a definite statement regarding a causal link.  The Board finds this evidence does not constitute competent evidence for the claim.  It neither supports nor cuts against the Veteran's claims.  This was not a situation where the examiner found it was as likely as not that there was an etiologic link.  The statement is non-evidence.  

The Board finds the most probative evidence pertaining to the issues on appeal is included in the June 2011 report from a medical expert.  In June 2011, an expert opinion from the Veterans Health Administration was obtained regarding the question of a link between active duty and the Veteran's neurosyphilis and transverse myelitis.  It was noted that the Veteran was excluded from active duty in August 1964 because of a positive 4T syphilis serology but was accepted in February 1966 with negative serology results.  Prior to separation from the service, a cardiolipin microflcculatoi test was reported as both falsely positive and negative.  

The author wrote that a number of infectious and noninfectious conditions may cause false positive results on nontreponemal tests for syphilis.  In October 1967, the Veteran presented with urethral discharge and was treated with 3 million units of penicillin daily between October 2-4 1967.  While on leave in May 1968, the Veteran was evaluated at a local VA hospital with non-specific symptoms which may be associated with hepatitis or secondary syphilis.  A VDRL was found to be positive and was confirmed with a more specific TPI treponemal test.  He was treated with 3 million units of IM penicillin over the course of three days.  The examiner found this would not have been adequate to treat secondary syphilis.  The Veteran was seen at a clinic in July 1968.  The positive syphilis serologies were noted and, based on hospitalization records, an impression of treated syphilis was made.  Because of the Veteran's concerns, he was seen later in July 1968 and based on a positive RPR and a belief that the 3 million units of penicillin was not adequate treatment, the Veteran was referred to dermatology.  A dermatology evaluation in July 1968 indicated that, because of a lack of documentation of test results that syphilis serologies be rechecked including an RPR titer and that the Veteran be retreated with 2.4 million units L.A. Bicilin.  The medication was administrated.  

The author noted that, in August 1968, a comment was made that a "reactive RPR at present has no significance" was incorrect.  The author found that although the RPR is positive 70-100% of the time in primary and secondary syphilis, and may be falsely positive due to a number of reasons, it does have diagnostic value and is useful for monitoring response to therapy.  In addition to the confirmatory TPI, the same non-specific testing was ordered.  The examiner wrote that it should be noted that for secondary syphilis with a low titer RPR result, such as weakly reactive, and no symptoms, the treatment provided would have been adequate treatment for secondary syphilis.  The examiner found the comment that "no CSF survey is needed if [treated] as above" was an appropriate conclusion.  The follow up on August 1968 noted the results from July 1968 and interpreted the previously reported weakly reactive RPR as being falsely positive.  Repeat screening was appropriately ordered.  In November 1968 RPR was weakly reactive and in April 1969 RPR was negative.  

The physician wrote that, although transverse myelitis can be associated with neurosyphilis, it is rare.  The physician found the Veteran had weakly reactive serology for syphilis and received therapy appropriate for secondary syphilis in 1968.  It was noted that the nonspecific symptoms present when the Veteran was admitted for transverse myelitis in 2002 were consistent with secondary syphilis but they were also consistent with a large number of other illnesses.  On July 2004, the Veteran underwent a lumbar puncture and was found to have 8 WBC's, 0 RBC's, protein of 59 mg/DL (mild elevation) and normal glucose of 53 mg/DL.  CSF VDRL was nonreactive.  Because of the mild elevation in CSF WBC's and the clinical history of transverse myelitis, the lumbar puncture was considered consistent with neurosyphilis.  It should be noted that although CSF VDRL was negative, it is positive in the vast majority of neurosyphilis cases.  

The examiner concluded by writing that the Veteran was treated for gonorrhea while on active duty so it is at least as likely as not syphilis infection occupied during active duty.  The examiner opined it is not at least as likely as not that the Veteran's current diagnosis of neurosyphilis is related to an inadequate diagnosis or treatment during active duty service.  The examiner found that the indication for CSF syphilis testing was lacking while the Veteran was on active duty.  At that time the Veteran was asymptomatic and did not have an RPR titer of >1:32 (strongly reactive).  The examiner found the Veteran did receive adequate therapy for secondary syphilis while in the military.  The examiner opined it is not at least as likely as not that the Veteran's transverse myelitis was caused or aggravated beyond the normal course and scope of the diagnosis by the current diagnosis of neurosyphilis.  The examiner found it is not as likely as not that the Veteran's transverse myelitis was caused or aggravated beyond the normal course and scope of the disease by the Veteran's service-connected residuals of hepatitis.  The rational provide was that the hepatitis was resolved long before the transverse myelitis was present and is a rare complication.  

The examiner specifically found that the Veteran did not initially receive adequate therapy for potential neurosyphilis while in the service.  The Veteran's weekly penicillin treatment during the service was related to the Veteran's diagnosis of incompletely treated syphilis.  The record indicates that the Veteran had at least one nonspecific test for neurosyphilis prior entry into the military.  Subsequent testing revealed inconsistent results of syphilis serologies and the variable result of nontreponemal tests may have been falsely positive due to a number of factors.  Prior to entry into service, there is no documented positive confirmatory testing.  The examiner opined there is no unmistakable evidence that the Veteran had pre-existing syphilis when he entered into active duty in February 1966.  However, although there were mild elevations in WBC CSF (8) with counts >5, and mildly elevated CSF protein were consistent with neurosyphilis they would not be considered sufficient for a definitive diagnosis.  

Diagnosis is considered definitive when there is a positive serum VDRL and a reactive CSF-VDRL or pathology results were positive.  During the late states of syphilis, such as at the time of the LP, the VDRL is almost uniformly positive negative.  The Veteran's in-service test results were inconclusive but were considered to be in need of treatment which was initially insufficient.  The examiner opined that the delay before appropriate therapy for secondary syphilis was administered is unlikely to have been related to the transverse myelitis.  

The Board finds the expert opinion included in the June 2011 examination report constitutes competent medical evidence documenting that the Veteran's current neurosyphilis was not linked to the Veteran's active duty service and it also constitutes competent evidence demonstrating that the Veteran did not have transverse myelitis which was due to neurosyphilis or to the service-connected hepatitis.  The opinion, which was based on a review of all the evidence in the claims file and is supported by adequate rationales with references to pertinent evidence included in the claims file is entitled to significant probative weight.   

The Board finds there is a lack of continuity of symptomatology of neurosyphilis and transverse myelitis from the time of discharge to the present.  There is no medical records documenting the presence of either disorder until many years after the Veteran's discharge.  The Veteran has not reported the presence of continuous symptomatology of either disorder from discharge until the present.  No health care professional has acknowledged a reported history of continuous symptoms of either neurosyphilis and transverse myelitis and, based on that reported history, linked either disorder to the Veteran's active duty service.  

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the competent probative evidence is against entitlement to service connection for either of the disabilities on appeal on a direct basis, on a secondary basis or on a presumptive basis.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a more favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for neurosyphilis is denied.

Entitlement to service connection for transverse myelitis with neurogenic bladder, to include as secondary to neurosyphilis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


